United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2067
                                     ___________

Murlin R. Phillips,                       *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Larry Plunkett,                           * [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: September 28, 2007
                                  Filed: October 5, 2007
                                   ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate Murlin R. Phillips appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 lawsuit arising from exposure to environmental
tobacco smoke while he was incarcerated at the Wayne County Jail. Having carefully
reviewed the record and considered Phillips’s arguments, we find no basis for reversal. See
Larson v. Kempker, 414 F.3d 936, 939 (8th Cir. 2005) (standard of review). Accordingly,
we affirm. See 8th Cir. R. 47B.



      1
       The Honorable Lewis M. Blanton, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).